The order here entered does not and cannot have my approval. Errors were assigned by appellant on April 16, 1924, and appellant's briefs were filed on April 18, 1924, and the affidavits on file clearly show that the failure to assign errors and file brief before submission was due to a misunderstanding and an inadvertence. I can discover nothing to indicate negligence in this connection. It is earnestly insisted that appellant has a meritorious cause, and in my opinion this cause should be decided upon its merits, and that such rights as the appellant may have in the premises should not be denied upon a mere technicality. It may be proper, probably, to demand the "pound of flesh," and that same should be awarded where the substantial rights of parties are involved, and mandatory rules require; but here this condition is not shown, and the writer's inherent idea of fair play, and that justice must and shall be done, causes this protest or dissent from the order made by my associates. I do not hesitate to say that the order dismissing the appeal should be set aside, and that the rights of parties should be adjudicated by a decision upon the merits of this cause.